EXHIBIT 21.1 Subsidiary Date of Incorporation Placeof Incorporation Corporacion de Desarrollo Agricola Del Monte S.A. 11/18/1967 Costa Rica Del Monte B.V. 9/13/1989 Netherlands Del Monte Fresh Produce (Asia-Pacific) Limited 7/7/1989 Hong Kong Del Monte Fresh Produce Company 12/13/1985 Delaware Del Monte Fresh Produce International Inc. 4/17/1989 Liberia Del Monte Fresh Produce N.A., Inc. 12/15/1952 Florida Del Monte Fund B.V. 12/29/2006 Netherlands Antilles Del Monte International GmbH 11/10/2009 Switzerland Fresh Del Monte Produce N.V. 10/7/1992 Netherlands Antilles
